Sanders, J.
(dissenting) — The legal questions are whether the sexually discriminatory membership criteria of the Fraternal Order of Eagles is covered by Washington’s Law Against Discrimination (WLAD) pursuant to RCW 49.60.040(10) as a “place” of public accommodation and, if so, whether the Eagles is exempt from that statute as a fraternal organization.
If the statute is unambiguous, its meaning must be derived solely from the statutory language. In re Pers. Restraint of Lehman, 93 Wn.2d 25, 27, 604 P.2d 948 (1980). Resort to other tools of statutory construction, including consideration of legislative history, is improper. Cherry v. Mun. of Metro. Seattle, 116 Wn.2d 794, 799, 808 P.2d 746 (1991). “[W]hen the language of a statute is plain and free from ambiguity, it must be held to mean exactly what it says.” Shelton Hotel Co. v. Bates, 4 Wn.2d 498, 507, 104 P.2d 478 (1940). Put differently, when the statute is unambiguous the statute speaks for itself. See Parkhurst v. City of Everett, 51 Wn.2d 292, 294, 318 P.2d 327 (1957) (“If the words employed in the declaring part of a statute be plain, unambiguous, and well understood according to their natural and ordinary sense and meaning, the statute furnishes a rule of construction beyond which a court cannot go.”) (citing Tsutakawa v. Kumamoto, 53 Wash. 231, 101 P. 869, 102 P. 766 (1909)).
WLAD, chapter 49.60 RCW, guarantees the right to be free from discrimination because of sex in “any place of public . . . accommodation.” RCW 49.60.030(l)(b). See also RCW 49.60.215 (making it an unfair practice to refuse admission into places of public accommodation on the basis of sex). RCW 49.60.040(10) defines the phrase “any place of public . . . accommodation” as:
[A]ny place, licensed or unlicensed,. . . where charges are *268made for admission, service, occupancy, or use of any property or facilities, whether conducted for the entertainment, housing, or lodging of transient guests, ... or where food or beverages of any kind are sold for consumption on the premises, or where public amusement, entertainment, sports, or recreation of any kind is offered with or without charge, . . . where the public gathers, congregates, or assembles for amusement, recreation, or public purposes .... PROVIDED, That nothing contained in this definition shall be construed to include or apply to any institute, bona fide club, or place of accommodation, which is by its nature distinctly private, including fraternal organizations, though where public use is permitted that use shall be covered by this chapter.
RCW 49.60.040(10) (emphasis added).
I posit the policy of the Eagles, which limits eligible membership to males of good moral character, not connected or affiliated with the Communist Party, not believing in the overthrow of the government, recommended by two preexisting members, and accepted by the existing members, does not violate this statute and, even if it did, the Eagles’ First Amendment right of free association might well be violated.
Membership Criteria are not a Place
This statute is facially inapplicable to Eagles membership policies because the Eagles is not a “place.” Our past decisions concerning a “place of public accommodation” suggest WLAD applies only to admission into physical places that constitute places of public accommodation, such as barber shops, In re Johnson, 71 Wn.2d 245, 252, 427 P.2d 968 (1967); cf. Browning v. Slenderella Systems of Seattle, 54 Wn.2d 440, 445, 341 P.2d 859 (1959) (concluding a salon is a place of public accommodation as defined by the public accommodation law, RCW 9.91.010), overruled in part on other grounds by Nord v. Shoreline Savings Ass’n, 116 Wn.2d 477, 805 P.2d 800 (1991), the facilities of public transit authorities; Fell v. Spokane Transit Authority, 128 *269Wn.2d 618, 638, 911 P.2d 1319 (1996); parks and public resorts, Davis v. Tacoma Railway & Power Co., 35 Wash. 203, 204, 207, 77 P. 209 (1904); and movie theaters, Anderson v. Pantages Theater Co., 114 Wash. 24, 27-28, 194 P. 813 (1921 ); Randall v. Cowlitz Amusements, Inc., 194 Wash. 82, 84, 76 P.2d 1017 (1938). The definition of “any place of public . . . accommodation” in RCW 49.60.040(10) does not fit admission to the membership of an organization. The majority does not even attempt “to tie the term ‘place’ to a physical location.” Cf. Boy Scouts of Am. v. Dale, 530 U.S. 640, 657 & n.3, 120 S. Ct. 2446, 147 L. Ed. 2d 554 (2000).
Nevertheless the majority asserts, without analysis, “the WLAD reaches the membership policies of organizations.” Majority at 250. RCW 49.60.040(10) defines which physical locations constitute “[a] place of public . . . accommodation” to which persons must be allowed access without consideration of sex, race, nationality, etc. See RCW 49.60.040(10); .030(l)(b); .215. That definition includes “any place, licensed or unlicensed” and provides an extensive list of such places. RCW 49.60.040(10). It lists various examples of physical locales such as facilities for entertainment, housing, health services, or the sale of goods or rendering of personal services, stations, terminals and garages, halls, elevators, washrooms, educational institutions, and schools. Id. Although the definition does embrace facilities “where the public gathers, congregates, or assembles for amusement, recreation, or public purposes,” not once does it refer to membership of any organization gathering, congregating, or assembling in such facilities. Id. In short, the WLAD concerns the right to admission into places of public accommodation, not admission into the membership of any organization operating a place of public accommodation. See Fell, 128 Wn.2d at 638 (noting RCW 49.60.040(10) embraces only admission into “places and facilities”) (emphasis added).
*270Fraternal Organizations are Exempt from its Scope
Even if membership practices are a “place,” the statute expressly exempts “fraternal organizations” from its scope. Although all concede the Fraternal Order of Eagles is a “fraternal organization,” the majority conjures an ambiguity, see majority at 242 (concluding ROW 49.60.040(10) is ambiguous), and then construes the statute to reach its desired result.
At the outset I disagree with the majority’s conclusion this statute is ambiguous for the reasons articulated by the Court of Appeals.
First, we note that “fraternal organizations” is set apart from “institute,” “club,” and “place of accommodation” within the statute. It is plain that this list of three nouns (i.e., “institute, club, or place”) is intended to be read together because they are connected by the word “or,” which is a function word indicating that they are alternatives to each other. Thus, the three nouns are connected by some common idea.
Second, “fraternal organizations” is set apart from the three nouns by the adjective clause (also known as a “relative clause”): “which is by its nature distinctly private.” Adjective clauses are to immediately follow the noun or nouns that they modify.
The reason for this rule is so that it will be clear what is being modified. Clearly, the series of nouns (“institute, club, or place”) are modified by this adjective clause and “fraternal organizations” is not. By this sentence construction we can clearly understand what the common idea is that connects those three entities together—a nature that may be “distinctly private.” That is to say, these entities either fit within the definition of being “distinctly private” or they are “public.” Plainly, “fraternal organizations” is not modified by this adjective clause. It would have been a simple task for the legislature to include “fraternal organizations” in its list and it did not.
Fraternal Order of Eagles, Tenino Aerie No. 564 v. Grand Aerie, Fraternal Order of Eagles, 108 Wn. App. 208, 216-17, 27 P.3d 1254 (2001), review granted, 145 Wn.2d 1033 (2002) *271(second emphasis added) (citations omitted). This analysis is faithful to the plain text of the statute.
The Court of Appeals continued:
[Petitioners assert] that the word “including” brings “fraternal organizations” within the list of the three nouns. But, read in the context of the statute, “including” is a synonym for the word “and.” “Including” brings “fraternal organizations” within the list separated by the adjective clause. By use of this language, the legislature already determined that fraternal organizations are, by their very nature, “distinctly private.”
We conclude that fraternal organizations are automatically excluded from the statute’s operation. . . . But for those limited occasions when the organization acts like a public accommodation (e.g., serving lunches, holding public dances, or renting facilities for events), the legislature has provided that it shall be “covered by this chapter.” RCW 49.60.040(10) (“though where public use is permitted that use shall be covered by this chapter”). Therefore, there is no need for FOE to prove it is “distinctly private”; fraternal organizations do not come within the ambit of “public accommodations.” The statute is unambiguous; this proviso exempts fraternal organizations from the statute’s application without having to examine whether they are “distinctly private.”
The trial court erred. . . .
Fraternal Order of Eagles, 108 Wn. App. at 217 (footnote omitted). Again, I agree.
Since petitioners do not dispute the Fraternal Order of Eagles is in fact a fraternal organization, that should end the case.
In summary, the membership policies of the Eagles are not covered by this statute, and, even if they were generally within the statutory scope, the Eagles is exempt from coverage of the WLAD as a matter of law. I would therefore hold the trial court erred when it (1) denied the Eagles’ motion to dismiss and (2) granted petitioners’ motion to impose liability.
*272Distinctly Private
Unfortunately, instead of abiding by the plain language of RCW 49.60.040(10) the majority accepts the trial court’s conclusion that “club” and “fraternal organizations” are the same. Majority at 242. The majority’s construction, equating “fraternal organizations” with “club” and then requiring fraternal organizations to establish they are “distinctly private” to qualify for the exemption, violates at least three canons of construction.
First, “[w]hen the Legislature uses different words in the same statute, it usually means it intended the words to have different meanings.” State v. Keller, 143 Wn.2d 267, 278, 19 P.3d 1030 (2001), cert. denied, 534 U.S. 1130 (2002). Although the inclusion of different words does not always mean they have different meanings, see id. at 278-79, the majority opinion does not explain why the legislature included both “club” and “fraternal organizations” in the text if the two were intended to mean the same. Moreover, the majority does not explain why the legislature placed the two words in different locations. While the word “club” is listed in conjunction with two other forms of organizations, “fraternal organizations” is located separately and alienated from the others by the clause “which is by its nature distinctly private.”
The majority’s conclusion “club” and “fraternal organizations” are the same is primarily based on the similarities in their alternative dictionary definitions. But comparison of these definitions conveniently omits the differences. A more complete dictionary definition of “club” is as follows:
club ... 2 b (1) : an association of persons for social and recreational purposes or for the promotion of some common object (as literature, science, political activity) usu. jointly supported and meeting periodically, membership in social clubs usu. being conferred by ballot and carrying the privilege of use of the club property ... c obs : a set or group of persons having common opinions or aims . . . e : a commercial establishment serving food and liquor and often featuring music, dancing, or *273other entertainment : NIGHTCLUB . .. f : an amateur or professional athletic organization devoted to a particular sport....
Webster’s Third New International Dictionary 430 (1986). Thus, while “an association of persons organized for a common object or purpose” may be a definition of “club,” majority at 242, it is not the only definition. The shortcomings of the majority opinion become even more apparent when one compares the above definition to a more complete dictionary definition of “fraternal” and “fraternity”:
fra«ter «nal... 1 a: of, relating to, or involving brothers .. . b : of, relating to, or being a fraternity or confederation <a ~ order> ... c : of, relating to, or being one of many men’s or sometimes women’s clubs or associations usu. having secret rites, restricted membership, and religious, social, charitable, or professional purposes ....
fra*ter»ni»ty ... 1 : a group of people associated or formally organized for a common purpose, interest, or pleasure: as a : a religious or ecclesiastical brotherhood b : a usu. organized group of men of the same class, occupation, interest, or pursuit : COMPANY, GUILD : fraternal order ....
Webster’s Third New International Dictionary 903 (1986). A fraternal organization may be a type of club; one usually having secret rituals, restricted membership, etc. “Club” is broader than “fraternal organizations,” the former encompassing the latter.
Second, statutes must be construed so as not to render any language superfluous. Fray v. Spokane County, 134 Wn.2d 637, 648, 952 P.2d 601 (1998). If “fraternal organizations” means the same as “club,” then the phrase “including fraternal organizations” would be redundant. Therefore, to avoid redundancy we must begin with the assumption the two terms are not the same.134
*274Third, Keller reaffirmed that our starting point is to “assume the Legislature means exactly what it says.” 143 Wn.2d at 276. Here, however, the majority’s conclusion that fraternal organizations must establish their distinctly private nature to qualify for an exemption assumes the legislature meant something other than what it said.
The majority claims RCW 49.60.040(10) is ambiguous because it is ineptly worded and enforcement of its plain language would lead to an illogical result: that some groups organized for a common purpose would be exempt only if they can show they are distinctly private whereas other groups organized for a common purpose would not be so required. Majority at 239, 242-43 (“ ‘The spirit or purpose of an enactment should prevail over. . . express but inept wording’ ” (quoting State v. Day, 96 Wn.2d 646, 648, 638 P.2d 546 (1981))). I disagree. A statute is not ineptly worded merely because a judge personally disagrees with the result it dictates. There is no need for such organizations to present evidence of their distinctly private nature to qualify for the exemption. The Court of Appeals also noted, “the legislature already determined that fraternal organizations are, by their very nature, ‘distinctly private,’ ” if such characterization indeed be necessary. Fraternal Order of Eagles, 108 Wn. App. at 217.
The majority also claims RCW 49.60.040(10) must be judicially rewritten because enforcing it as written would lead to a politically incorrect result. See majority at 243. But the personal views of judges about the Eagles’ all-male membership policy are not relevant to determine whether the statutory definition of “any place of public . . . accommodation” is ambiguous. Not only is the WLAD not directed against unpleasantness per se, Kahn v. Salerno, 90 Wn. App. 110, 118, 951 P.2d 321 (1998), but the ambiguity of a *275statute is distinct from its political consequences. The test to determine whether a statute is ambiguous looks to the text and asks whether it can be subjected to two or more reasonable interpretations. State v. McGee, 122 Wn.2d 783, 787, 864 P.2d 912 (1993).
The majority’s suggestion that enforcing RCW 49.60-.040 (10) as written would lead organizations to designate themselves as fraternal so they might freely discriminate assumes self-designation ends the inquiry. See majority at 255. However whether an organization qualifies as a fraternal organization is a judicial question to be resolved on the facts of the case. I therefore agree with the majority that merely designating an organization as a fraternal organization by creative naming is insufficient to escape requirements of the WLAD which are otherwise applicable. See majority at 255. The proper focus is on the realities of the organization. If an organization operates as a fraternal organization, we call it what it is: a fraternal organization. Moreover, to the extent fraternal organizations allow their facilities to be used by the general public, that use is covered by the WLAD. See RCW 49.60.040(10) (“though where public use is permitted that use shall be covered by this chapter”).
Last, even if RCW 49.60.040(10) could be construed to exempt fraternal organizations only if proved to be “distinctly private,” the Fraternal Order of Eagles is just that. “Distinctly private” is not defined in the statute. “In the absence of a statutory definition, we will give the term its plain and ordinary meaning ascertained from a standard dictionary.” State v. Sullivan, 143 Wn.2d 162, 175, 19 P.3d 1012 (2001) (footnotes omitted); cf. majority at 239.
The dictionary definition of “private” is:
pri«vate . . . apart from, the state, deprived of office, of or belonging to oneself ...la: intended for or restricted to the use of a particular person or group or class of persons : not freely available to the public ....
Webster’s Third New International Dictionary 1803 (1986) (emphasis added). The Fraternal Order of Eagles is cer*276tainly separate from the state, and its membership is limited to a particular group of persons. In fact, that is the objection! Thus, even under the majority’s reading of RCW 49.60.040(10), the Fraternal Order of Eagles is exempt.
Roberts Factors
Although this is a case of first impression requiring us to determine the meaning of a state statute and then apply it accordingly, I find the majority’s citation to United States Supreme Court cases discussing the First Amendment right of association mystifying and inaccurate.
For example, the majority states,
Majority at 250. Noticeably the majority encloses the words “private organizations” and “public accommodations” within quotations marks to seemingly suggest it is actually quoting from that portion of the Roberts opinion which enumerates various factors to be considered for this purpose. In point of fact, however, the text does not seek to distinguish between “private organizations” and “public accommodations” but rather presents a spectrum of personal associations between the poles of family relationships at one extreme and large business enterprises at the other, suggesting the First Amendment right of free association is more applicable to the former than the latter. All of these associations are, however, distinctly private, and there is no assertion in the opinion to the contrary.
The majority opinion is also remarkable for its failure to cite the most recent United States Supreme Court case culminating this line of authority: Boy Scouts of Am. v. Dale. 530 U.S. 640. 120 S. Ct. 2446. 147 L. Ed. 2d 554 *277(2000). There the United States Supreme Court found First Amendment associational protection prevailed over the New Jersey statute which prohibited discrimination on the basis of sexual orientation. Although this was a five to four decision with multiple opinions, there is nothing in any of them to suggest that any of the so-called Roberts factors involving the size of the organization (about one million American Boy Scouts in 1992), as well as its practice of public recruitment and liberal standards for membership admission, in any way diminished its First Amendment associational claim of the Scouts.
I posit these federal cases have nothing to do with a proper understanding of our state statute but, even if they did, they lend no support to the majority’s claim that Eagles is not “distinctly private.” Nor do I find the majority’s analysis on this point compelling, or even present. In point of fact, the majority, while sustaining this summary judgment, concludes “[t]he record reveals facts suggesting the Eagles’ membership practices are selective.” Majority at 254. If selectivity is a criterion, is not evidence of selectivity evidence this criterion has been met, rendering summary judgment improper? I must ask, what is it, in particular, about the Eagles which, in the view of the majority, requires this private association be classified “public” as a matter of law? Inquiring minds want to know.
The majority’s discussion of the First Amendment associational cases (particularly when supplemented with the recognition of the Boy Scouts case) does, however, highlight the significant constitutional question of whether application of Washington’s Law Against Discrimination to the membership practices of the Eagles violates their First Amendment right to freely associate. That, I suppose, may be the next case; however, suffice it to say the majority’s strained statutory construction has created a constitutional problem which would be completely avoided were the result otherwise. This approach is inconsistent with the rule that we must construe statutes in a constitutional fashion where reasonably possible to do so. State v. Rohrich, 132 Wn.2d 472, 476, 939 P.2d 697 (1997).
*278The Court of Appeals correctly held the WLAD exempts fraternal organizations without any further requirement to show they are “distinctly private,” even assuming their membership practices are within the scope of the act at all. Fraternal Order of Eagles, 108 Wn. App. at 217. Moreover, and in any event, the Fraternal Order of Eagles is, in fact, distinctly private. I dissent.

 Courts may add or subtract provisions only when it is “certain that the legislature could not possibly have intended the words to be in the statute, and that the rejection of them serves merely as a correction of careless language and actually gives the true intention of the legislature.” Applied Indus. Materials Corp. v. Melton, 74 Wn. App. 73, 78 n.11, 872 P.2d 87 (1994). Here we have no *274evidence suggesting inclusion of the phrase “including fraternal organizations” in RCW 49.60.040(10) was the result of careless drafting on the part of the legislature. Nor is there any other concrete evidence to suggest that phrase is unnecessary. Cf. Wash. WaterPower Co. v. Graybar Elec. Co., 112 Wn.2d 847, 859, 774 P.2d 1199, 779 P.2d 697 (1989) (suggesting statutory phrases may be ignored when they are “mere surplusage”).